Citation Nr: 9901260	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-31 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to additional compensation for a dependent spouse 
based on the spouses need for the regular aid and attendance 
of another person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his spouse is unable to walk great 
distances or to perform household chores such as cooking, 
washing and cleaning, due to her disabilities.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for additional 
compensation for a dependent spouse based on the spouses 
need for the regular aid and attendance of another person. 


FINDINGS OF FACT

1.  The veteran has been assigned a total rating based on 
individual unemployability. 
 
2.  The disabilities of the veteran's spouse do not render 
her so helpless as to be unable to care for her daily 
personal needs without assistance from others, nor do they 
render her unable to protect herself from the hazards and 
dangers incident to her daily environment. 


CONCLUSION OF LAW

The requirements for additional compensation for a dependent 
spouse based on the spouses need for regular aid and 
attendance of another person are not met.  38 U.S.C.A. 
§§ 1115, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  In this regard, the Board notes that 
the veterans spouse has indicated that she does not want to 
undergo a VA examination. 

The veteran and his spouse testified before a hearing officer 
at the RO in January 1998.  The veterans spouse testified 
that she was unable to perform household chores such as 
cooking, washing and cleaning, due to her disabilities.  She 
had a lobectomy many years previously and she currently had 
asthma and bronchitis.  She reported that she could only walk 
a short distance before she lost her breath and that she 
could not completely walk up a flight of stairs without 
stopping to catch her breath.  She stated that she had bad 
glaucoma, had trouble seeing small things, and that she was 
color blind.  The veterans spouse further stated that she 
was able to feed, bathe, dress and use the bathroom by 
herself.  She was also able to drive an automobile for short 
distances.  

The veterans claims file contains private medical records 
regarding his spouse.  The records reveal that the spouse 
underwent a right mastectomy in 1978 and a left mastectomy in 
1981.  These records also show that the spouse was treated 
for glaucoma from January to October 1997.  She had 20/40 
vision in her right eye and 20/400 vision in her left eye.  
These records include a photocopy of a January 1998 statement 
from a private physician indicating that he was treating the 
veterans spouse for asthma, and that she had a history of 
bronchitis.

Review of the record reveals that the veteran has been 
assigned a total rating due to individual unemployability 
since March 1994.  

Additional compensation is provided for a married veteran 
receiving compensation at the 30 percent rate or greater 
whose spouse is in need of regular aid and attendance.  38 
U.S.C.A. § 1115(1)(e).  A person shall be considered to be in 
need of regular aid and attendance if such person is: (1) a 
patient in a nursing home on account of mental or physical 
incapacity, or (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress herself or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the claimant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish  
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a). 

After review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against the claim.  
The Board notes that the spouse lives with the veteran and 
not in a nursing home.  While the veterans spouse has asthma 
and experiences shortness of breath on exertion, she is 
ambulatory.  While she has very poor vision in her left eye, 
she can not be considered blind as she has 20/40 vision in 
her right eye, and sufficient vision that she is able to 
drive a car.  She can dress herself without help, she can 
bathe herself without help, she can go to the bathroom 
without help, and she can eat without help.  The inability to 
perform household chores such as cooking, cleaning and 
washing is not sufficient to indicate that a person is in 
need of regular aid and attendance of another person.  
Accordingly, entitlement to additional compensation for a 
dependent spouse based on the spouses need for the regular 
aid and attendance of another person is not warranted. 


ORDER

Entitlement to additional compensation for a dependent spouse 
based on the spouses need for the regular aid and attendance 
of another person is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
